F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         NOV 12 2003
                               TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                             Clerk

 BILL J. CORY,
             Plaintiff-Appellant,                       No. 03-3079
 v.                                             (D.C. No. 02-CV-1313-JTM)
 DORIS FAHLSTROM; THOMAS M.                              (D. Kan.)
 TUGGLE, Judge; GUY R. STEIER;
 PATRIK W. NEUSTROM;
 SAMANTHA P. ANGELL; and
 DANA BREWER,
              Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and McCONNELL, Circuit
Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      The present civil rights appeal involves two Kansas state court cases – a


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
probate case and a related civil case filed against Appellant to recover assets of

the estate. Appellant alleges that Appellees conspired to deny him due process

and denied him due process in connection with these two cases. In two separate

orders, the district court granted summary judgment for all Appellees, ruling that

Appellant’s attempt to obtain review of the judgments entered in the state court

cases were barred by the Rooker-Feldman Doctrine.

        We agree with the district court that Appellant’s civil rights claims are

barred by the Rooker-Feldman Doctrine. Pursuant to the Rooker-Feldman

Doctrine, “[a] federal district court does not have the authority to review final

judgments of a state court in judicial proceedings; such review may be had only in

the United States Supreme Court.” Van Sickle v. Holloway, 791 F.2d 1431, 1436

(10th Cir. 1986); see also District of Columbia Court of Appeals v. Feldman, 460

U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). The Rooker-

Feldman Doctrine also bars cases that are “inextricably intertwined” with prior

state court decisions. Feldman, 460 U.S. at 486-87; Van Sickle, 791 F.2d at 1436.

This is true even when “those challenges allege that the state court’s action was

unconstitutional.” Van Sickle, 791 F.2d at 1436 (quoting Feldman, 460 U.S. at

486).

        Appellant’s claims all arise from the prior Kansas state court proceedings

or are inextricably intertwined with those proceedings. Therefore, after a


                                           -2-
thorough review of the briefs and the record, and for substantially the same

reasons set forth in the district court’s well-reasoned orders, we hold that no relief

is available to Appellant.

      AFFIRMED.

                                                Entered for the Court


                                                Monroe G. McKay
                                                Circuit Judge




                                          -3-